Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 1 of 9




                               EXHIBIT 7
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 2 of 9
                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




                                                                                                          Please do not attempt to
                                                                                                             cash this check at a
                                                                                                         Bank of America office until
               MARYLYN STROME
                                                                                                           the next business day.
               4626 S OXFORD AVE
               TULSA, OK 74135-6829


Check No.: 717089904                                    Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                   Adjuster: Nathan Fulks
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling/Claim Cost/Dwelling Damage
Issue Date        Description of Payment                                Amount                     Acct No.                  Amount Total
11/07/2018        Replacement Cost Value                                                $694.47
                                                                                                                                                                $694.47
Payee: MARYLYN STROME
Invoice/EOB #:                                   Dates of Service:11/07/2018
Comments:
Payment Method: Check                            Date of Loss: 04/04/2017                          Loss Type: HOME




                                          Policy issued by CSAA Fire & Casualty Insurance Company                                                 (Continued on back side)


                                                                                                                                Please detach before presenting for payment



               CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
               P.O. Box 24523, Oakland, CA 94623-1523
                                                                                                                        70-2328 / 719 IL   CHECK NO. 717089904


                                                                                                                                   POLICY NO.
                                                                                                                                   HO33478748
Exactly SIX HUNDRED NINETY FOUR DOLLARS AND FORTY SEVEN
CENTS*****************************************************************************************
INSURED                                                           LOSS DATE                CLAIM NO.             DATE                                          AMOUNT
MARYLYN STROME                                                     04/04/2017             1002-95-7061         11/07/2018                                     ***$694.47

Pay      MARYLYN STROME                                                                                       VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                    CSAA Insurance Group
                                                                                                                ___________________________________________
                                                                                                                           AUTHORIZED SIGNATURE




                   o717089904o
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 3 of 9

                          P.O. Box 24523
                          Oakland, CA 94623-1523
                          Phone     888.335.2722
                          Fax       877.548.1610




               CORELOGIC SPATIAL SOLUTIONS
               40 PACIFICA
               STE 900
               IRVINE, CA 92618-7487



                                                                                                                                     Offer of Payment

Check No.: 0703614016                                   Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                      Adjuster: Nathan Fulks
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling - Expense - Other




                                                                                                    Y
Issue Date        Description of Payment                                 Amount                   Acct No.                      Amount Total
11/07/2018        Experts                                                                  $43.30 *****0572
                                                                                                                                                                     $43.30
Payee: CoreLogic
Invoice/EOB #:                                    Dates of Service: 11/07/2018
Comments: Invoice: 134589
Payment Method: EFT                               Date of Loss: 04/04/2017

                                                                                     P                        Loss Type: Homeowners
                                                                   O
                                                  C

                                   Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                   Please detach before presenting for payment
              LE



               CSAA Fire & Casualty Insurance Company                                                 BANK OF AMERICA
               P.O. Box 24523, Oakland, CA 94623-1523                                                                                                           CHECK NO.
                                                                                                                            70-2328 / 719 IL
                                                                                                                                                            0703614016
                                                                                                                                      POLICY NO.
                                                                                                                                      HO33478748
Exactly Forty three and 30/100 Dollars***********************************************************************************************************
INSURED                                                          LOSS DATE               CLAIM NO.                  DATE                                          AMOUNT
FI




MARYLYN STROME                                                    04/04/2017            1002-95-7061              11/07/2018                                      ***$43.30

Pay      CoreLogic                                                                                               VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                       CSAA Insurance Group
                                                                                                                    __________________________________________
                                                                                                                              AUTHORIZED SIGNATURE
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 4 of 9

                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




               HANCOCK CLAIMS CONSULTANTS
               PO BOX 102753
               ATLANTA, GA 30368-2753




                                                                                                                                  Offer of Payment

Check No.: 0703699081                                   Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                   Adjuster: Erica Dandridge
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling - Expense - Other




                                                                                                 Y
Issue Date        Description of Payment                               Amount                  Acct No.                      Amount Total
12/20/2018        Experts                                                              $175.00 *****4648
                                                                                                                                                                $175.00
Payee: Hancock Claims Consultants
Invoice/EOB #:                                  Dates of Service:
Comments:
Payment Method: EFT                             Date of Loss: 04/04/2017

                                                                                  P                        Loss Type: Homeowners
                                                                 O
                                                 C

                                  Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                Please detach before presenting for payment
             LE



              CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
              P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                         70-2328 / 719 IL
                                                                                                                                                         0703699081
                                                                                                                                   POLICY NO.
                                                                                                                                   HO33478748
Exactly One hundred seventy five and 00/100 Dollars***************************************************************************************************
INSURED                                                        LOSS DATE               CLAIM NO.                 DATE                                          AMOUNT
FI




MARYLYN STROME                                                  04/04/2017            1002-95-7061             12/20/2018                                     ***$175.00

Pay      Hancock Claims Consultants                                                                          VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                    CSAA Insurance Group
                                                                                                                __________________________________________
                                                                                                                          AUTHORIZED SIGNATURE
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 5 of 9

                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




               HANCOCK CLAIMS CONSULTANTS
               PO BOX 102753
               ATLANTA, GA 30368-2753




                                                                                                                                  Offer of Payment

Check No.: 0703699081                                   Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                   Adjuster: Erica Dandridge
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling - Expense - Other




                                                                                                 Y
Issue Date        Description of Payment                               Amount                  Acct No.                      Amount Total
12/20/2018        Experts                                                              $175.00 *****4648
                                                                                                                                                                $175.00
Payee: Hancock Claims Consultants
Invoice/EOB #:                                  Dates of Service:
Comments:
Payment Method: EFT                             Date of Loss: 04/04/2017

                                                                                  P                        Loss Type: Homeowners
                                                                 O
                                                 C

                                  Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                Please detach before presenting for payment
             LE



              CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
              P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                         70-2328 / 719 IL
                                                                                                                                                         0703699081
                                                                                                                                   POLICY NO.
                                                                                                                                   HO33478748
Exactly One hundred seventy five and 00/100 Dollars***************************************************************************************************
INSURED                                                        LOSS DATE               CLAIM NO.                 DATE                                          AMOUNT
FI




MARYLYN STROME                                                  04/04/2017            1002-95-7061             12/20/2018                                     ***$175.00

Pay      Hancock Claims Consultants                                                                          VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                    CSAA Insurance Group
                                                                                                                __________________________________________
                                                                                                                          AUTHORIZED SIGNATURE
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 6 of 9

                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




               HANCOCK CLAIMS CONSULTANTS
               PO BOX 102753
               ATLANTA, GA 30368-2753




                                                                                                                                  Offer of Payment

Check No.: 0703699081                                   Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                   Adjuster: Erica Dandridge
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling - Expense - Other




                                                                                                 Y
Issue Date        Description of Payment                               Amount                  Acct No.                      Amount Total
12/20/2018        Experts                                                              $175.00 *****4648
                                                                                                                                                                $175.00
Payee: Hancock Claims Consultants
Invoice/EOB #:                                  Dates of Service:
Comments:
Payment Method: EFT                             Date of Loss: 04/04/2017

                                                                                  P                        Loss Type: Homeowners
                                                                 O
                                                 C

                                  Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                Please detach before presenting for payment
             LE



              CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
              P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                         70-2328 / 719 IL
                                                                                                                                                         0703699081
                                                                                                                                   POLICY NO.
                                                                                                                                   HO33478748
Exactly One hundred seventy five and 00/100 Dollars***************************************************************************************************
INSURED                                                        LOSS DATE               CLAIM NO.                 DATE                                          AMOUNT
FI




MARYLYN STROME                                                  04/04/2017            1002-95-7061             12/20/2018                                     ***$175.00

Pay      Hancock Claims Consultants                                                                          VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                    CSAA Insurance Group
                                                                                                                __________________________________________
                                                                                                                          AUTHORIZED SIGNATURE
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 7 of 9

                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




               HANCOCK CLAIMS CONSULTANTS
               PO BOX 102753
               ATLANTA, GA 30368-2753




                                                                                                                                  Offer of Payment

Check No.: 0703699081                                   Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                   Adjuster: Erica Dandridge
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling - Expense - Other




                                                                                                 Y
Issue Date        Description of Payment                               Amount                  Acct No.                      Amount Total
12/20/2018        Experts                                                              $175.00 *****4648
                                                                                                                                                                $175.00
Payee: Hancock Claims Consultants
Invoice/EOB #:                                  Dates of Service:
Comments:
Payment Method: EFT                             Date of Loss: 04/04/2017

                                                                                  P                        Loss Type: Homeowners
                                                                 O
                                                 C

                                  Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                Please detach before presenting for payment
             LE



              CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
              P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                         70-2328 / 719 IL
                                                                                                                                                         0703699081
                                                                                                                                   POLICY NO.
                                                                                                                                   HO33478748
Exactly One hundred seventy five and 00/100 Dollars***************************************************************************************************
INSURED                                                        LOSS DATE               CLAIM NO.                 DATE                                          AMOUNT
FI




MARYLYN STROME                                                  04/04/2017            1002-95-7061             12/20/2018                                     ***$175.00

Pay      Hancock Claims Consultants                                                                          VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                    CSAA Insurance Group
                                                                                                                __________________________________________
                                                                                                                          AUTHORIZED SIGNATURE
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 8 of 9

                          P.O. Box 24523
                          Oakland, CA 94623-1523
                          Phone    888.335.2722
                          Fax      877.548.1610




               MARILYN STROME
               4626 S OXFORD AVE
               TULSA, OK 74135-6829




                                                                                                                                   Offer of Payment

Check No.: 0717548991                                   Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                    Adjuster: Dustin Crittenden
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling - Claim Cost - Dwelling Damage




                                                                                                  Y
Issue Date        Description of Payment                                Amount                     Acct No.                   Amount Total
07/15/2019        Actual Cash Value                                                     $694.47
                                                                                                                                                                 $694.47
Payee: Marilyn Strome
Invoice/EOB #:                                   Dates of Service:
Comments: Reissuance of cancelled check.
Payment Method: Check                            Date of Loss: 04/04/2017

                                                                                   P                          Loss Type: Homeowners
                                                                 O
                                                 C

                                  Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                 Please detach before presenting for payment
              LE



               CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
               P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                          70-2328 / 719 IL
                                                                                                                                                          0717548991
                                                                                                                                    POLICY NO.
                                                                                                                                    HO33478748
Exactly Six hundred ninety four and 47/100 Dollars****************************************************************************************************
INSURED                                                         LOSS DATE              CLAIM NO.                   DATE                                         AMOUNT
FI




MARYLYN STROME                                                   04/04/2017           1002-95-7061               07/15/2019                                    ***$694.47

Pay      Marilyn Strome                                                                                        VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                     CSAA Insurance Group
                                                                                                                  __________________________________________
                                                                                                                            AUTHORIZED SIGNATURE
        Case 4:19-cv-00573-CVE-FHM Document 2-7 Filed in USDC ND/OK on 10/25/19 Page 9 of 9
                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




                                                                                                          Please do not attempt to
                                                                                                             cash this check at a
                                                                                                         Bank of America office until
               MARYLYN STROME
                                                                                                           the next business day.
               4626 S OXFORD AVE
               TULSA, OK 74135-6829


Check No.: 717089904                                    Insured: MARYLYN STROME
Claim No.: 1002-95-7061                                 Policy No.: HO33478748                                   Adjuster: Nathan Fulks
Exposure: (1) 1st Party Dwelling - Marilyn Strome - A-Dwelling/Claim Cost/Dwelling Damage
Issue Date        Description of Payment                                Amount                     Acct No.                  Amount Total
11/07/2018        Replacement Cost Value                                                $694.47
                                                                                                                                                                $694.47
Payee: MARYLYN STROME
Invoice/EOB #:                                   Dates of Service:11/07/2018
Comments:
Payment Method: Check                            Date of Loss: 04/04/2017                          Loss Type: HOME




                                          Policy issued by CSAA Fire & Casualty Insurance Company                                                 (Continued on back side)


                                                                                                                                Please detach before presenting for payment



               CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
               P.O. Box 24523, Oakland, CA 94623-1523
                                                                                                                        70-2328 / 719 IL   CHECK NO. 717089904


                                                                                                                                   POLICY NO.
                                                                                                                                   HO33478748
Exactly SIX HUNDRED NINETY FOUR DOLLARS AND FORTY SEVEN
CENTS*****************************************************************************************
INSURED                                                           LOSS DATE                CLAIM NO.             DATE                                          AMOUNT
MARYLYN STROME                                                     04/04/2017             1002-95-7061         11/07/2018                                     ***$694.47

Pay      MARYLYN STROME                                                                                       VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                    CSAA Insurance Group
                                                                                                                ___________________________________________
                                                                                                                           AUTHORIZED SIGNATURE




                   o717089904o
